      Case 2:18-cr-00422-SPL Document 466 Filed 02/20/19 Page 1 of 5



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                   IN THE UNITED STATES DISTRICT COURT
15                        FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                         CR-18-422-PHX-SPL (BSB)

18                        Plaintiff,             UNITED STATES’ RESPONSE TO
                                                  DEFENDANTS’ JOINT MOTION
19            v.                                     FOR DESIGNATION OF 39
                                                   INDVERTENTLY DISCLOSED
20                                                    DOCUMENTS ORDERED
     Michael Lacey, et al.,                      DESTROYED BY THE COURT TO
21                                               BE PRESERVED AS PART OF THE
                          Defendants.              IN CAMERA RECORD IN THE
22                                                       CASE (DOC. 453)

23
24
25                             SUMMARY OF THE ARGUMENT
26         To date, counsel for Michael Lacey, James Larkin, Scott Spear, and Andrew Padilla
27   have not confirmed that the 39 inadvertently disclosed documents have been destroyed. The
28   Court ordered these documents destroyed within five days of its January 28, 2019 Order.
         Case 2:18-cr-00422-SPL Document 466 Filed 02/20/19 Page 2 of 5




 1   On the day the government received the Order, it sent correspondence to defense counsel
 2   that both identified the 39 subject documents and requested confirmation after the
 3   documents had been destroyed. Counsel for these four defendants have not explicitly
 4   confirmed that these documents have been destroyed.         Accordingly, the government
 5   requests the Court order defense counsel to comply with its Order (CR 449) within 24 hours,
 6   or show cause why they are not in contempt.       In response to Defendants’ motion, the
 7   government previously filed 22 of the 39 inadvertently disclosed documents ex parte under
 8   seal for the Court’s in camera review and has no objection to Defendants’ request to have
 9   all 39 inadvertently disclosed documents ordered destroyed by the Court being made part
10   of the in camera record in the case.
11                            STATEMENT OF RELEVANT FACTS
12           On January 28, 2019, the Court issued an Order granting the United States’ motion
13   to compel destruction of 39 inadvertently disclosed documents. (See CR 449 (filed under
14   seal).) The Court’s Order directed the government to provide defense counsel with a list
15   identifying the 39 documents that must be destroyed within five days of the Court’s Order.
16   (See id. at 7.)   On January 31, 2019, the government sent an email to defense counsel
17   attaching the Court’s Order and a list identifying the 39 documents to be destroyed. 1 (See
18   Exhibits A and B.) The government also requested each defense counsel sign and return a
19   statement acknowledging that they had complied with the Court’s Order and destroyed the
20   39 documents at issue. (See Exhibit C.) On February 4, 2019, counsel for John Brunst and
21   Joye Vaught returned a signed statement to the government confirming that they had
22   destroyed the 39 inadvertently disclosed documents.
23           On February 6, 2019, Defendants filed a joint motion for designation of the 39
24   documents ordered destroyed by the Court be preserved as part of the in camera record in
25   the case. (CR 453.) The joint motion indicated that “Defendants are in the process of
26   destroying the 39 documents,” and requested the court “issue an order preserving all 39
27   documents as part of the in camera docket associated with this case.” (CR 453 at 2.)
28   1
       Because the Court’s Order was issued under seal, it was mailed to all counsel. Counsel for
     the government received the Order on January 31, 2019.
                                            -2-
         Case 2:18-cr-00422-SPL Document 466 Filed 02/20/19 Page 3 of 5




 1            Moreover, on February 7, 2019, the government received emails from defense
 2   counsel for Lacey, Spear, and Padilla requesting the 39 inadvertently disclosed documents
 3   be preserved as part of the case record. (See Exhibit D.) However, to date, the government
 4   has yet to receive confirmation from defense counsel for Lacey, Larkin, Spear, and Padilla
 5   that they have complied with the Court’s January 28, 2019 Order to destroy the 39
 6   inadvertently disclosed documents.
 7                                           ARGUMENT
 8            More than three weeks after the Court’s January 28, 2019 Order compelling
 9   Defendants to destroy 39 inadvertently disclosed documents, defense counsel for Lacey,
10   Larkin, Spear, and Padilla have yet to confirm to the government that they have destroyed
11   the subject documents. 2 Counsel should be ordered to destroy the 39 inadvertently disclosed
12   documents within 24 hours or show cause why they are not in contempt of the Court’s
13   Order.
14            Additionally, the government filed the 22 inadvertently disclosed work-product
15   documents ex parte under seal as exhibits to its motion to compel destruction of
16   inadvertently disclosed documents for the Court’s in camera review. (See CR 343;
17   Attachment (1) Affidavit of Reginald E. Jones; Exhibits A-V (filed under seal).) If the
18   Court requests the government file the remaining 17 inadvertently disclosed documents ex
19   parte under seal for the in camera record in this case, the government will promptly do so.
20            Respectfully submitted this 20th day of February, 2019.
21                                              ELIZABETH A. STRANGE
                                                First Assistant United States Attorney
22                                              District of Arizona
23                                              BRIAN BENCZKOWSKI
                                                Assistant Attorney General
24                                              Criminal Division, USDOJ
25
26   2
        Defense counsel for these defendants did not return the letter the government attached to
27   its January 31, 2019 email. Rather, Mr. Padilla’s counsel sent an email that stated, “[w]e
     comply as does the Government with all Court orders.” (Ex. D.) Counsel for Mr. Lacey
28   then responded, “I agree with Mike,” as did counsel for Mr. Spear. (Id.) No response was
     received from counsel for Mr. Larkin, or from Davis Wright Tremaine—attorneys for both
     Mr. Lacey and Mr. Larkin.
                                              -3-
     Case 2:18-cr-00422-SPL Document 466 Filed 02/20/19 Page 4 of 5




 1                                    /s/ Reginald E. Jones
                                      REGINALD E. JONES
 2                                    Senior Trial Attorney
                                      U.S. Department of Justice, Criminal Div.
 3                                    Child Exploitation and Obscenity Section
 4                                    KEVIN M. RAPP
                                      MARGARET PERLMETER
 5                                    PETER S. KOZINETS
                                      ANDREW C. STONE
 6                                    JOHN J. KUCERA
                                      Assistant U.S. Attorneys
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     -4-
      Case 2:18-cr-00422-SPL Document 466 Filed 02/20/19 Page 5 of 5



                              CERTIFICATE OF SERVICE
 1
            I hereby certify that on this date, February 20, 2019, I transmitted the
 2   foregoing under-seal document for filing to the Clerk of the United States District
     Court and sent a copy via electronic mail to: Paul J. Cambria Jr. Esq. and Erin e.
 3   McCambpell, Esq., Lipsitz Green Scime Cambria, LLC, 42 Deleware Ave, Suite
     120, Buffalo, NY 14202, pcambria@lglaw.com and emccampbell@lglaw.com,
 4   Thomas H. Bienert, Jr., Esq., Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq.,
     and Whitney Bernstein, Esq., Bienart, Miller & Katzman, PLC, 903 Calle
 5   Amanecer, Suite 350, San Clemente, CA 92673, tbienert@bmkattorneys.com,
     tbisconti@bmkattorneys.com,                         kmiller@bmkattorneys.com,
 6   wbernstein@bmkattorneys.com; Mike Piccarreta, Esq., Piccarreta Davis Keenan
     Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701, mlp@pd-
 7   law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue, Suite
     2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
 8   Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
     MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss,
 9   PC, 3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert
     Corn-Revere Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W.,
10   Suite 800, Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder,
     Esq., 2930 East Camelback Road, Suite 160, Phoenix, AZ 85016,
11   bf@federlawpa.com; Gary Linenberg, Esq., Ariel Neuman, Esq., Gopi K.
     Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg
12   & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los Angeles, CA 90067,
     glincenberg@birdmarella.com,                              aan@birdmarella.com,
13   gkp@birdmarella.com.
14
     s/ Angela Schuetta
15   Angela Schuetta
     U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -5-
Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 1 of 11




                    EXHIBIT A
        Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 2 of 11



From:             Rapp, Kevin (USAAZ)
To:               Paul Cambria; Tom Bienert; Grant, James; Gary S. Lincenberg; Ariel A. Neuman; Michael Kimerer; Feder Law;
                  Bruce Feder; Michael Piccarreta; sweisskarpweiss.com
Cc:              Jones, Reginald (CRM); Perimeter Margaret (USAAZ); Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ)
Subject:         Doc. 449
Date:            Thursday, January 31, 2019 6:03:56 PM
Attachments:     Doc. 449 Order Governments Motion to Compel (Doc. 352).pdf
                 39 inadvertently disclosed documents ordered destroyed.pdf
                 Letter re confirming destruction of docs.door




Counsel:


As you the know the Court has granted the Government's Motion to Destroy Inadvertently Disclosed
Material. (See Doc. 449 attached) The Order requires that the subject documents should be
destroyed within five days of the Order (we just received it today in the mail as it was sealed).
Attached is a list identifying the 39 documents that must be destroyed. Lastly, we have attached a
letter that confirms that you have complied with the Order. We would like to file a notice advising
the Court of compliance. If you have any questions please do not hesitate to contact me.


All the best,


Kevin M. Rapp' Assistant U.S. Attorney
Senior Litigation Counsel
Financial Crimes and Public Integrity Section
U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov
Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 3 of 11




                    EXHIBIT B
  Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 4 of 11




1) D0J-BP-0004570792
2) D0J-BP-0004570819
3) D0J-BP-0004571598
4) D0J-BP-0004572533
5) D0J-BP-0004572535
6) DOJ-BP-0004572557
7) D0J-BP-0004572563
8) D0J-BP-0004572576
9) DOJ-BP-0004572579
10) DOJ-BP-0004572581
11) D0J-BP-0004572587
12) D0J-BP-0004572588
13) D0J-BP-0004572601
14) DOJ-BP-0004572620
15) D0J-BP-0004572639
16) D0J-BP-0004572652
17) D0J-BP-0004572655
18) D0J-BP-0004572660
19) D0J-BP-0004572663
20) D0J-BP-0004572672
21) D0J-BP-0004572678
22) D0J-BP-0004572681
23) DOJ-BP-0004572687
24) D0J-BP-0004572690
25) D0J-BP-0004572696
26) D0J-BP-0004572699
27) DOJ-BP-0004572704
28) D0J-BP-0004572709
29) D0J-BP-0004573464
30) D0J-BP-0004573529
31) D0J-BP-0004573657
32) D0J-BP-0004573681
33) D0J-BP-0004573703
34) D0J-BP-0004573917
35) D0J-BP-0004574192
36) DOJ-BP-0004574258
37) D0J-BP-0004574372
38) D0J-BP-0004574436
39) D0J-BP-0004574654
Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 5 of 11




                    EXHIBIT C
         Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 6 of 11

                                                      U.S. Department of Justice




                                                      United States Attorney
                                                      District of Arizona
                                                    Two Renaissance Square               Main: (602) 514-7500
                                                    40N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408

                                                    January 31, 2019

Paul J. Cambria Jr.              Jim Grant                                   Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine LLP                   Davis Wright Tremaine LLP
Lipsitz Green Scime Cambria      1201 Third Avenue, Suite 2200,              1919 Pennsylvania Avenue NW,
42 Delaware Ave! Suite 120       Seattle, WA 98101                           Suite 800
Buffalo, NY 14202                (attorney for Lacey and Larkin)             Washington, DC 20006
(attorney for Michael Lacey)                                                 (attorney for Lacey and Larkin)

Thomas H. Bienart, Jr., Esq.  Michael D. Kimerer, Esq.                      Bruce Feder, Esq.
Beinart, Miller & Katzman,    1313 E. Osborn Road                           2930 East Camelback Road, Suite
PLC                           Phoenix, AZ 85014                             160
903 Calle Amanecer, Suite 350 (attorney for Jed Brunst)                     Phoenix, Arizona 85016
San Clemente, CA 92673                                                      (attorney for Scott Spear)
(attorney for James Larkin)


Gary Lincenberg,Esq.             Mike Piccarreta, Esq.                      Steve Weiss
Ariel A. Neuman, Esq.            Piccarreta Davis Keenan Fidel PC           Attorney at Law
Bird, Marella, Boxer, Wolpert,   2 East Congress Street, Suite 1000         Karp & Weiss, P.C.
Nessim, Drooks, Lincenberg &     Tucson, AZ 85701                           3060 North Swan Rd.
Rhow, P.C.                       (attorney for Andrew Padilla)              Tucson, Arizona 85712
1875 Century Park East, 23rd                                                (attorney for Joye Vaught)
Floor
Los Angeles, California
90067-2561
(attorney for Jed Brunst)

         Re:      U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

         As you know the Court has issued an Order granting the Government's Motion to Compel
  Destruction of Inadvertently Disclosed Documents. (Doc. 396) Through this letter, we ask you to
  confirm that you have destroyed the documents consistent with the Court order. For reference
  please see the spreadsheet attached to the email that details the documents that the Court has
        Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 7 of 11

February 18, 2019
Page 2

ordered destroyed. To supply the requested verification, please insert the name of your client and
sign below and return this letter to me by email with your signature:



                                                    COUNSEL FOR



                                                          BRIAN BENCZKOWSKI
                                                          Assistant Attorney General
                                                          Criminal Division
                                                          U.S. Department of Justice
                                                          REGINALD E. JONES
                                                          Senior Trial Attorney, CEOS
                                                          (202) 616-2807
                                                          re gi nal d one s4 • ,usdoj .gov

                                                          ELIZABETH A. STRANGE
                                                          First Assistant U.S. Attorney


                                                          s/ Kevin M. Rapp
                                                          KEVIN M. RAPP
                                                          MARGARET PERLMETER
                                                          PETER S. KOZINETS
                                                          ANDREW STONE
                                                          Assistant United States Attorneys
                                                          JOHN J. KUCERA
                                                          Special Assistant U.S. Attorney
Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 8 of 11




                    EXHIBIT D
         Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 9 of 11



From:                    Bruce Feder
To:                      Paul Cambria; Michael Piccarreta
Cc:                      Raga, Kevin (USAAZ); Tom Bienert; Grant, James; Gary S. Lincenberq; Ariel A. Neuman; Michael Kimerer; Feder
                         Law; sweisskarpweiss.com; Erin McCampbell Paris; Jones, Reginald CCRM); Perimeter, Maraaret (USAAZ);
                         Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ); Barbara Polowetz; Whitney Bernstein
Subject:                 Re: Doc. 449
Date:                    Thursday, February 7, 2019 9:02:56 PM
Attachments:             emailsianature d62b426c-103f-4958-9e29-50e8f1ce530e111.onq



I join in Mr Piccarreta's email response below. I also believe the documents identified in
DOC# 449 demonstrate that the government's Brady/Giglio/Bagley obligations have not been
complied with, and request the immediate disclosure of all facts, statements, interview
reports, notes, memos, recordings and other written and electronic information underlying
the documents identified or otherwise discussed in DOC #449.


Bruce Feder
2930 East Camelback Road, Suite 160
Phoenix, Arizona 85016
(602) 257-0135
bf@federlawpa.com

Confidentiality Notice
This email or fax, including attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 1510 et seq. The information
contained in this electronic mail or fax transmission, including any accompanying attachment, is intended solely for its authorized
recipient, and may be confidential and/or legally privileged. If you are not an intended recipient, or responsible for delivering some or all
of this transmission to an intended recipient, you have received this transmission in error and are hereby notified that you are strictly
prohibited from reading, copying, printing, distributing, or disclosing any of the information contained in it. In that event, please contact
me immediately by telephone at (602) 257-0135 or by electronic email at bf@federlawpa.com and delete the original and all copies of
this transmission, including any attachments, without reading or saving them in any manner.




From: Paul Cambria <pcambria@Iglaw.com>
Sent: Thursday, February 7, 2019 1:38 PM
To: Michael Piccarreta
Cc: Rapp, Kevin (USAAZ); Tom Bienert; Grant, James; Gary S. Lincenberg; Ariel A. Neuman; Michael
Kimerer; Feder Law; Bruce Feder; sweiss@karpweiss.com; Erin McCampbell Paris; Jones, Reginald
(CRM); Perimeter, Margaret (USAAZ); Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ); Barbara
Polowetz
Subject: Re: Doc. 449


I agree with mike


Sent from my iPhone
       Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 10 of 11



         Lipsitz Green
         Scime Cambria_
         Paul J. Cambria Jr.
         Attorney at Law


         42 Delaware Ave I Suite 120 I Buffalo, NY 14202
         TEL 716 849 1333 x344 I FAX 716 855 1580
         email I profile I website I map I vCard




NOTICE: This message contains privileged and confidential information intended only for the use of the persons named
above. If you are not the intended recipient, you are hereby notified that any distribution or copying of this message is
prohibited.




On Feb 7, 2019, at 3:09 PM, Michael Piccarreta <mIpPpd-law.com> wrote:



       We comply as does the Government with all Court orders. I believe this order is
       an error which is why I wanted to make sure the documents are preserved by the
       Government and are part of the record for later review. mlp

       Michael L. Piccarreta, Esq.
       Piccarreta Davis Keenan Fidel PC 12 East Congress Street, Suite 1000, Tucson, AZ 85701
       t520.622.6900, ext. 133 1 f 520-622-0521 I www.pd-law.com



       From: Rapp, Kevin (USAAZ) <Kevin.RappPusdoj.gov>
       Sent: Thursday, January 31, 2019 4:03 PM
       To: Paul Cambria <pcambriaPlglaw.com>; Tom Bienert
       <tbienertPbmkattorneys.com›; Grant, James <jimgrantPdwt.com>; Gary S.
       Lincenberg <glincenbergPbirdmarella.com>; Ariel A. Neuman
       <aneumanPbirdmarella.com›; Michael Kimerer <mdkPkimerer.com>; Feder Law
       <flPfederlawpa.com>; Bruce Feder <bfPfederlawpa.com>; Michael Piccarreta
       <mIpPpd-law.com>; sweissPkarpweiss.com
       Cc: Jones, Reginald (CRM) <Reginald.Jones4Pusdoj.gov›; Perimeter, Margaret
       (USAAZ) <Margaret.Perlmeter@usdoj.gov>; Kozinets, Peter (USAAZ)
       <Peter.KozinetsPusdoj.gov>; Stone, Andrew (USAAZ)
       <Andrew.StonePusdoj.gov>
       Subject: Doc. 449



       Counsel:


       As you the know the Court has granted the Government's Motion to Destroy
Case 2:18-cr-00422-SPL Document 466-1 Filed 02/20/19 Page 11 of 11


Inadvertently Disclosed Material. (See Doc. 449 attached) The Order requires that
the subject documents should be destroyed within five days of the Order (we just
received it today in the mail as it was sealed). Attached is a list identifying the 39
documents that must be destroyed. Lastly, we have attached a letter that
confirms that you have complied with the Order. We would like to file a notice
advising the Court of compliance. If you have any questions please do not
 hesitate to contact me.


All the best,


Kevin M. Rapp' Assistant U.S. Attorney
Senior Litigation Counsel
Financial Crimes and Public Integrity Section
U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov
